

Loan Number: HHHT(2011)ZHSX0015


Comprehensive Credit Facility Agreement


(Brief Summary Translation)


China Everbright Bank

 
1

--------------------------------------------------------------------------------

 

Table of Contents


Article I  Definition and Explanation
3
Article II  Maximum Credit Amount and Specific Credit Amount
4
Article III  Term of the Credit Facility
4
Article IV  Use of Maximum Credit Amount and Specific Credit Amount
4
Article V  Fees and Interest Rate
5
Article VI Adjustments to Maximum Credit Amount and Specific Credit Amount
5
Article VII  Guarantee
5
Article VIII  Party B’s Commitments
6
Article IX  Party A’s Commitments
6
Article X  Effectuation of the Agreement
7
Article XI  Resolution of Dispute
7
Article XII  Complete Agreement
7
Article XIII  Supplementary Provisions
7


 
2

--------------------------------------------------------------------------------

 

Comprehensive Credit Facility Agreement


Grantee:
Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.
Address:
Yongye Industrial Park, Jinshan Boulevard,
  Jinshan Development Zone, Hohhot
Legal Representative:
WU Zishen
Telephone:
 
Fax:
     
Grantor:
China Everbright Bank Holdings. Co., Ltd., Hohhot Branch
Address:
78 Xinhua Road East, Saihan District, Hohhot
Telephone:
0471-4955854
Fax:
0471-4955894



Pursuant to the provisions of PRC Commercial Banking Law, Commercial Bank Credit
Granting and Management Interim Policies and other relevant statutes, the
Grantee ("Party A") and the Grantor ("Party B") have entered into this Agreement
as below.
 
Article I  Definition and Explanation
 
1.           The terms used herein shall have the following definition, unless
otherwise indicated.


Comprehensive Credit: Conditional commitment by Party B to Party A to provide
credit support of one or more kinds.


Specific Business: Specific business determined by Party B, for which Party B
provides loan, bank acceptance note and trade financing.


Specific Credit Amount: Maximum amount of debt principal, as determined within
the maximum credit amount granted, generated from each of specific businesses
for which Party A has applied to Party B for use in accordance with the
provisions herein during the effective period of the comprehensive credit
facility.


 Credit Amount Used: The sum of the balance of outstanding loan principal for
one specific business during the effective period of the comprehensive credit
facility provided herein.


Specific Business Contract: Corresponding contract or agreement entered into
between Party A and Party B regarding one specific business and the specific
credit amount.

 
3

--------------------------------------------------------------------------------

 
 
Article II  Maximum Credit Amount and Specific Credit Amount
 
2.           The maximum credit amount granted hereunder by Party B to Party A
is RMB 100,000,000.00 (including that in foreign currency converted to RMB).


3.           Within the maximum credit amount mentioned above, the specific
credit amount for each specific business is:
General loan: specific credit amount RMB 100,000,000.00


The parties hereto agree that, within the maximum credit amount, the amount can
be adjusted or changed according to specific business types and be crossed used
in between.
 
Article III  Term of the Credit Facility
 
4.           The effective term for use of the maximum credit amount is: April
2, 2011 to April 1, 2012.


The term of the specific business is to be provided in the specific business
contract; however, the beginning date for use of the specific credit amount must
not be later than the above end date of the maximum credit amount.
 
Article IV  Use of Maximum Credit Amount and Specific Credit Amount
 
5.           Party A may apply to Party B in one time or separately for use of
each specific credit amount within the limit of maximum credit amount and its
effective period; Party B will confirm the name of Party A's specific business,
amount approved and the term based on Party A's credit and Party B's lending
policies.


6.           Provisions on the revolving use: Party A may use the specific
credit amount on a revolving basis within the limit of maximum credit amount and
its effective period.
  
7.           Party A and Party B must execute an specific business contract; if
any discrepancies exist, the specific business contract shall prevail.

 
4

--------------------------------------------------------------------------------

 
 
Article V  Fees and Interest Rate
 
8.           The interest rate, conversion rate, fee rate and other fees charged
by Party B will be specified in the specific business contract.
 
Article VI   Adjustments to Maximum Credit Amount and Specific Credit Amount
 
9.           Upon the occurrence of the following, Party B has the right to
adjust the maximum credit amount and specific credit amount and the term thereof
and to terminate the comprehensive facility.


9.1         Major changes of the State’s currency policy;
9.2         Potential material financial risk in Party A’s region;
9.3         Material changes in Party A’s business sector;
9.4         Operation difficulty or risk experienced or will be experienced by
Party A;
9.5         Party A’s undertaking spin-off, merger, or being terminated;
9.6         Party A’s failure to use the funds from the facility for the stated
purposes;
9.7         Transfer of assets, flight of capital or avoidance of debts by Party
A;
9.8         Party A’s breach of provisions herein;
9.9         Shortage of funds or major operation difficulty experienced by Party
A’s guarantor;
9.10       Damage to or loss of the security property mortgaged by the
guarantor;
9.11       Other events or situations that, in Party B’s view, affects or will
affect Party B’s repayment ability;
9.12       The balance in Party A’s account set up with Party B is below ____%
of the sum of the credit amounts used on the settlement date;
9.13       Failure by Party A to perform any obligations provided in an specific
business contract.


10.         After the signing of this agreement, Party A may apply in writing to
Party B for adjustment to each of the specific credit amounts.
 
Article VII  Guarantee
 
11.         The Maximum Amount Contract has been entered into between WU Zishen,
the Guarantor and Party B (contract No. HHHT(2011)ZGZRRBZ0010).


12.         If Party B deems it necessary, Party B still has the right to demand
Party A to provide additional guarantee when the two parties are discussing
specific business applications and Party A must not refuse.

 
5

--------------------------------------------------------------------------------

 
 
Article VIII  Party B’s Commitments
 
13.         When Party A applies for the use of specific credit amount in
accordance with the provisions herein, Party B must promptly review the
application and notify Party A of the review result.


14.         Party B shall not arbitrarily make adjustments to maximum credit
amount and specific credit amount which are adverse to Party A, unless otherwise
stipulated.
 
Article IX  Party A’s Commitments
 
15.         Repay the debts on time in accordance with specific business
contracts and pay all the fees on schedule.


16.         The use of the specific credit amount must comply with the law and
the provisions herein and those in specific business contracts and must accept
Party B’s supervision.


17.         Provide to Party B truthful financial reports, bank accounts balance
situation and other relevant operation documents during the term of the
facility.


18.         The balance in Party A’s account set up with Party B must not be
below ____% of the sum of the credit amounts used on the settlement date.


19.         Provide advance notice to Party B if Party A provides guarantee to
any third party and such guarantee must not affect Party A’s repayment ability
during term of the facility.


20.         The obligation to notify Party B upon the occurrence of the
following during the term of the facility:


20.1       Within 15 days starting from the date of any change of legal
representative, business address, increase/decrease of registered capital, major
changes in equity and investment.
20.2       Immediately upon the occurrence of any involvement in major
litigation, arbitration or other legal proceedings or administrative sanctions,
or material changes in Party B’s operation or financial situations that will
impact the realization of Party B’s creditor’s right.
20.3       Within 2 months upon the occurrence of any major corporate event such
as M/A, spin-off or capital reorganization, any form of contract operation,
lease that will change the business operation right, business or operation
method restructuring, filing for dissolution, bankruptcy or ceasing business,
and repay all the outstanding debts or make arrangements for repayments.


21.         If Party A violates any provisions herein or those in specific
business contracts, Party B shall have the right to recall all the funds under
the maximum credit amount in advance and terminate this agreement and specific
business contracts.

 
6

--------------------------------------------------------------------------------

 

Party A shall be responsible to compensate Party B for all the resulting losses.
 
Article X  Effectuation of the Agreement
 
22.         This agreement becomes effective on the day of its execution by both
parties.
 
Article XI  Resolution of Dispute
 
23.         Any dispute in connection with this contract must be settled through
consultation; if consultation fails, both parties may submit the dispute to
legal proceedings at the local court where the Party B resides.
 
Article XII  Complete Agreement
 
24.         Each of the specific business contracts entered into in accordance
with this agreement is the component part hereof and, together, they form the
complete agreement.


25.         Party A’s failure to perform its obligation under any specific
business contract constitutes a breach of this agreement and Party B may
terminate this contract and recall all the outstanding debts in advance.


26.         Upon Party B’s approval, Party A may grant all or some of the amount
of the facility hereunder to other units and execute relevant specific business
contract in the name of such units.  Specifics must be based on “Credit Facility
Use Authorization” issued by Party A and acknowledged by Party B.


27.         Such “Credit Facility Use Authorization” need not specify the amount
of the specific credit amount mentioned in Section 3 herein.


28.         Such “Credit Facility Use Authorization” must specify whether the
grantee units have any transfer right.


29.         Other matters not covered herein may be provided in supplemental
agreement hereto.
 
Article XIII  Supplementary Provisions
 
30.         This contract has to three copies, and all have the same legal
effect.


31.         This contract is executed on April 2, 2011 in Hohhot.

 
7

--------------------------------------------------------------------------------

 

32.         The parties hereto agree that this contract must be certified
(optional provision; not applicable to this contract.)


33.         If, at any time, any of the provisions herein becomes illegal,
invalid or unenforceable in any aspect, the legality, validity or enforceability
of other provisions herein shall not be affected or diminished.


34.         In the event of bank acceptance note service (not applicable).


35.         Other provisions (none).


Party A:                        /seal/ Inner Mongolia Yongye Nongfeng Biotech
Co., Ltd.
Legal Representative:  /s/ WU Zishen


Party B:                        /seal/ China Everbright Bank Holdings. Co.,
Ltd., Hohhot Branch
Legal Representative:  /s/ HUANG Zhangren
 
 
8

--------------------------------------------------------------------------------

 